Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5, 6 and 8 are objected to because of the following informalities:  
Claim 5 recites the phrase “further performtraining at least one of…”  It appears that “performtraining” is a typographical error that should recite “perform training.”
Claim 6 recites the phrase “further performat least one of:” It appears that “performat” is a typographical error that should recite “perform at.”  
Claim 8 recites the phrase “further performa machine learning training…”  It appears that “performa” is a typographical error that should recite “perform a.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-11: Step 2A Prong One
Claim 1 recites processing the received data, wherein processing the received data comprises: using a first processing model for determining, based on the received data, a symptomatic experience of the first user; using a second processing model for determining one or more signals for inducing a trigger for a second user, wherein the determined one or more signals correspond to the determined symptomatic experience; and communicating the one or more signals to the second user.
These limitations, as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, using a first and second “processing model” to determine a symptomatic experience for a first user and a signal triggering a symptomatic experience of a second user encompasses a first user manually applying rules to collected data to determine a symptomatic experience such as happiness and determining how to communicate that experience to a second user such as by providing a happy picture to that user. The specification describes an example of determining that a first user is happy and inducing such happiness in a second user by providing them with a picture of a small puppy (see page 8, lines 13-21).  But for the recitation of generic computer components, such manual steps encompass Certain Methods of Organizing Human Activity.
Claims 2-11 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  For example, but for the recitation of generic computer components, claims 2-5 and 11 further define the data used to determine the symptomatic experience of the first user and triggering the symptomatic experience of the second user as well as a plurality of users.  Therefore, these claims also encompasses Certain Methods of Organizing Human Activity as set forth above.  But for the recitation of generic computer components, claim 9 further encompasses detecting additional symptomatic experiences of the first user, which encompasses Certain Methods of Organizing Human Activity for the reasons set forth above.  But for the recitation of generic computer components, claim 10 further encompasses transforming the symptomatic experience into the signal, such as identifying a small puppy picture for a happiness experience as explained above, which encompasses Certain Methods of Organizing Human Activity. 
Claims 1-11: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas along, insignificant, extra-solution data gathering activity, and generally linking the abstract idea to a particular technological environment. 
Claims 1-11, directly or indirectly, recite the following generic computer components configured to implement the abstract idea: “an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus” to carry out the abstract idea.  The written description discloses that the recited computer components encompass generic components including “the processing system 300 may be a standalone computer, a server, a console, or a network thereof” (see page 18, line 22). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Claims 5-9 recite “training” the first or second models, defining the first or second model as a “machine learning model,” and defining the machine learning model as an “unsupervised data mining algorithm.”  Although these recitations are not part of the abstract idea, they are recited at a high degree of generality, there is no indication from the written specification that the breadth of these limitations reflect a technical improvement in any of the recited machine learning elements. Therefore, these limitations simply link the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application.
Claims 1-11, directly or indirectly, recite “receiving data relating to a first user from one or more sensors.” This limitation simply recites the gathering of data that is then utilized in the abstract idea.  Such insignificant, extra-solution, data gathering activity does not integrate the abstract idea into a practical application.
Claims 1-11: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Receiving and transmitting data over a network (i.e. receiving and communicating data or signals) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering activity has been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.
Claims 12-14: Step 2A Prong One
Claim 12 recites receiving one or more signals for inducing a trigger for a second user corresponding to a determined symptomatic experience of a first user; and inducing the trigger for the second user using one or more trigger devices.
These limitations, as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, determining a signal triggering a symptomatic experience of a second user encompasses a first user manually applying rules to collected data to determine a symptomatic experience such as happiness and determining how to communicate that experience to a second user such as by providing a happy picture to that user. The specification describes an example of determining that a first user is happy and inducing such happiness in a second user by providing them with a picture of a small puppy (see page 8, lines 13-21). But for the recitation of generic computer components, such manual steps encompass Certain Methods of Organizing Human Activity.
Claims 13-14 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  For example, claim 13 further defines examples of triggers for the symptomatic experience including mental or emotional triggers such as happiness. As explained above, such an example would encompass manual steps carried out between people.  Claim 14 further describes the users as being the same user.  Therefore, these claims Certain Methods of Organizing Human Activity for the reasons set forth above.
Claims 12-14: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas along, insignificant, extra-solution data gathering activity, and generally linking the abstract idea to a particular technological environment. 
Claims 12-14, directly or indirectly, recite the following generic computer components configured to implement the abstract idea: “at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus” to carry out the abstract idea.  The written description discloses that the recited computer components encompass generic components including “the processing system 300 may be a standalone computer, a server, a console, or a network thereof” (see page 18, line 22). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Claims 12-14: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.
Claims 15-20: Step 2A Prong One
Claim 15 recites processing the received data, wherein processing the received data comprises: using a first processing model for determining, based on the received data, a symptomatic experience of the first user; using a second processing model for determining one or more signals for inducing a trigger for a second user, wherein the determined one or more signals correspond to the determined symptomatic experience; and communicating the one or more signals to the second user.
These limitations, as drafted, given the broadest reasonable interpretation, encompass managing interactions between people, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. For example, using a first and second “processing model” to determine a symptomatic experience for a first user and a signal triggering a symptomatic experience of a second user encompasses a first user manually applying rules to collected data to determine a symptomatic experience such as happiness and determining how to communicate that experience to a second user such as by providing a happy picture to that user. The specification describes an example of determining that a first user is happy and inducing such happiness in a second user by providing them with a picture of a small puppy (see page 8, lines 13-21).  But for the recitation of generic computer components, such manual steps encompass Certain Methods of Organizing Human Activity.
Claims 16-20 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  For example, but for the recitation of generic computer components, claims 16-17 and 20 further define the data used to for triggering the symptomatic experience of the second user as well as the first user in the case where they are the same user.  Therefore, these claims also encompasses Certain Methods of Organizing Human Activity as set forth above. But for the recitation of generic computer components, claim 19 further encompasses transforming the symptomatic experience into the signal, such as identifying a small puppy picture for a happiness experience as explained above, which encompasses Certain Methods of Organizing Human Activity.
Claims 15-20: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas along, insignificant, extra-solution data gathering activity, and generally linking the abstract idea to a particular technological environment. 
Claims 15-20, directly or indirectly, recite the following generic computer components configured to implement the abstract idea: “a non-transitory computer readable medium comprising computer program instructions for causing an apparatus to” carry out the abstract idea. The written description discloses that the recited computer components encompass generic components including “the processing system 300 may be a standalone computer, a server, a console, or a network thereof” (see page 18, line 22). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Claim 18 recite “training” the first or second models.  Although this recitation is not part of the abstract idea, it is recited at a high degree of generality, there is no indication from the written specification that the breadth of these limitations reflect a technical improvement in any of the recited training elements. Therefore, these limitations simply link the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application.
Claims 15-20, directly or indirectly, recite “receiving data relating to a first user from one or more sensors.” This limitation simply recites the gathering of data that is then utilized in the abstract idea.  Such insignificant, extra-solution, data gathering activity does not integrate the abstract idea into a practical application.
Claims 15-20: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Receiving and transmitting data over a network (i.e. receiving and communicating data or signals) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering activity has been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayyad, US Patent Application Publication No. 2020/0187841.
As per claim 1, Ayyad teaches an apparatus comprising: at least one processor (see paragraph 0009); and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see paragraph 0009), cause the apparatus at least to perform: receiving data relating to a first user from one or more sensors (see paragraph 0007; a plurality of sensors collect data regarding users who are being measured); processing the received data, wherein processing the received data comprises: using a first processing model for determining, based on the received data, a symptomatic experience of the first user (see paragraph 0007; sensor signals of user are provided to at least one deep learning module and processed to generate the perceptual experiences of the user); using a second processing model for determining one or more signals for inducing a trigger for a second user, wherein the determined one or more signals correspond to the determined symptomatic experience (see paragraphs 0035-0040; provides an overview of the types of user experiences that can be reconstructed; paragraph 0232 provides an example of reconstructed experiences being shared with the user who generated them; paragraphs 0256-0257 provide examples of these experiences being provided to other users by being live-streamed with them. In either case, viewing/hearing these reconstructed experiences is encompassed by the recited signals that induce a trigger for a user); and communicating the one or more signals to the second user (see paragraphs 0232 and 0256-0257; as explained above, these portions of the reference describe different examples of how signals can be communicated to the original user or another user).
As per claim 2, Ayyad teaches the apparatus of claim 1, as described above.  Ayyad further teaches the received data relating to the first user comprises at least one of psychological data, biochemical data, behavioural data, physiological data, morphological data, biomechanical data, or social data (see paragraph 0051; received sensor data includes several examples of physiological and psychological data (see paragraphs 0057 and 0094 for example)).
As per claim 3, Ayyad teaches the apparatus of claim 1, as described above.  Ayyad further teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform inducing the trigger for the second user, wherein inducing the trigger comprises causing at least one of: one or more visual, audible, haptic, environmental, olfactory, mental, emotional, or cognitive changes at the second user (see paragraphs 0256-0257; at least describes visual and audio representations of a user’s experience being sent to another user or the user who generated the experience).
As per claim 4, Ayyad teaches the apparatus of claim 3, as described above.  Ayyad further teaches inducing the trigger for the second user causes the second user to have a symptomatic experience corresponding, at least in part, to the determined symptomatic experience of the first user (see paragraphs 0256-0257; the live-streaming shares the actual symptomatic experience that the user experiences from their point of view).
As per claim 5, Ayyad teaches the apparatus of claim 1, as described above.  Ayyad further teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform training at least one of the first processing model or the second processing model using generic data and corresponding symptomatic experience data from a plurality of users (see paragraphs 0068-0071; describes different examples of training the model used to determine body movement using generic data, such as every labeled epoch of data, and symptomatic experience data, such as body movement data).
As per claim 6, Ayyad teaches the apparatus of claim 1, as described above.  Ayyad further teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform at least one of:  21training the first processing model using first personal data and corresponding symptomatic experience data from the first user (see paragraph 0064; at least describes training machine learning algorithm using experience data collected from the first user (User A)); or training the second processing model using second personal data and corresponding symptomatic experience data from the second user.
As per claim 7, Ayyad teaches the apparatus of claim 1, as described above.  Ayyad further teaches at least one of the first processing model or the second processing model is a machine learning model (see paragraph 0007; a deep learning module).
As per claim 8, Ayyad teaches the apparatus of claim 7, as described above.  Ayyad further teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform a machine learning training phase, wherein one or more determined symptomatic experiences are labelled, during or after exposure of the first user to one or more stimuli, and the one or more labelled symptomatic experiences form a data set usable by the machine learning model (see paragraphs 0099-0101; emotion data of a user is collected and labelled for use in machine learning algorithm; use of Ekman’s Six Basic Emotions is encompassed by being during or after exposure to stimuli because it is used to gather the data that is labeled).
As per claim 9, Ayyad teaches the apparatus of claim 7, as described above.  Ayyad further teaches the machine learning model comprises an unsupervised data mining algorithm to detect two or more consecutive determined symptomatic experiences of the first user (see paragraph 0183; because the data processed by the model is sequential, detected experiences are consecutive within the data being processed. Additionally, because the data is fed back into the model for training, the model is, therefore, unsupervised).
As per claim 10, Ayyad teaches the apparatus of claim 1, as described above.  Ayyad further teaches using the second processing model for determining one or more signals for inducing the trigger comprises using a mapping function for transforming the determined symptomatic experience of the first user into the one or more signals (see paragraph 0143; describes transforming data reflecting a user’s experience to an electrical signal for video display).
As per claim 11, Ayyad teaches the apparatus of claim 1, as described above.  Ayyad further teaches the first user and the second user are the same user (see paragraph 0232; provides an example of a reconstructed experience being communicated to the user who generated it).
As per claim 12, Ayyad teaches an apparatus comprising: at least one processor (see paragraph 0009); and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see paragraph 0009), cause the apparatus at least to perform: receiving one or more signals for inducing a trigger for a second user corresponding to a determined symptomatic experience of a first user (see paragraphs 0035-0040; provides an overview of the types of user experiences that can be reconstructed; paragraph 0232 provides an example of reconstructed experiences being shared with the user who generated them; paragraphs 0256-0257 provide examples of these experiences being provided to other users by being live-streamed with them. In either case, viewing/hearing these reconstructed experiences is encompassed by the recited signals that induce a trigger for a user); and inducing the trigger for the second user using one or more trigger devices (see paragraphs 0232 and 0256-0257; as explained above, these portions of the reference describe different examples of how signals can be communicated to the original user or another user).
As per claim 13, Ayyad teaches the apparatus of claim 12, as described above.  Ayyad further teaches inducing the trigger for the second user comprises one or more of: inducing one or more haptic triggers;  22inducing one or more audio-visual triggers; inducing one or more environmental triggers; inducing one or more olfactory triggers; inducing one or more mental triggers; inducing one or more emotional triggers; or inducing one or more cognitive triggers (see paragraphs 0256-0257; at least describes visual and audio representations of a user’s experience being sent to another user or the user who generated the experience).
As per claim 14, Ayyad teaches the apparatus of claim 12, as described above.  Ayyad further teaches the first user and the second user are the same user (see paragraph 0232; provides an example of a reconstructed experience being communicated to the user who generated it).
As per claim 15, Ayyad teaches a non-transitory computer readable medium comprising computer program instructions for causing an apparatus to perform at least the following: receiving data relating to a first user from one or more sensors (see paragraph 0007; a plurality of sensors collect data regarding users who are being measured); processing the received data, wherein processing the received data comprises: using a first processing model for determining, based on the received data, a symptomatic experience of the first user (see paragraph 0007; sensor signals of user are provided to at least one deep learning module and processed to generate the perceptual experiences of the user); using a second processing model for determining one or more signals for inducing a trigger for a second user, wherein the determined one or more signals correspond to the determined symptomatic experience (see paragraphs 0035-0040; provides an overview of the types of user experiences that can be reconstructed; paragraph 0232 provides an example of reconstructed experiences being shared with the user who generated them; paragraphs 0256-0257 provide examples of these experiences being provided to other users by being live-streamed with them. In either case, viewing/hearing these reconstructed experiences is encompassed by the recited signals that induce a trigger for a user); and communicating the one or more signals to the second user (see paragraphs 0232 and 0256-0257; as explained above, these portions of the reference describe different examples of how signals can be communicated to the original user or another user).
As per claim 16, Ayyad teaches a non-transitory computer readable medium as claimed in claim 15, as described above.  Ayyad further teaches the computer program instructions are configured to cause the apparatus at least to further perform: inducing the trigger for the second user, wherein inducing the trigger comprises causing at least one of: one or more visual, audible, haptic, environmental, olfactory, mental, emotional, or cognitive changes at the second user (see paragraphs 0256-0257; at least describes visual and audio representations of a user’s experience being sent to another user or the user who generated the experience).
As per claim 17, Ayyad teaches a non-transitory computer readable medium as claimed in claim 16, as described above.  Ayyad further teaches inducing the trigger for the second user causes the second user to have a symptomatic experience corresponding, at least in part, to the determined symptomatic experience of the first user (see paragraphs 0256-0257; the live-streaming shares the actual symptomatic experience that the user experiences from their point of view).
As per claim 18, Ayyad teaches a non-transitory computer readable medium as claimed in claim 15, as described above.  Ayyad further teaches the computer program instructions are configured to cause the apparatus at least to further perform at least one of: training the first processing model using first personal data and corresponding symptomatic experience data from the first user (see paragraph 0064; at least describes training machine learning algorithm using experience data collected from the first user (User A)); or training the second processing model using second personal data and corresponding symptomatic experience data from the second user.
As per claim 19, Ayyad teaches a non-transitory computer readable medium as claimed in claim 15, as described above.  Ayyad further teaches using the second processing model for determining one or more signals for inducing the trigger comprises using a mapping function for transforming the determined symptomatic experience of the first user into the one or more signals (see paragraph 0143; describes transforming data reflecting a user’s experience to an electrical signal for video display).
As per claim 20, Ayyad teaches a non-transitory computer readable medium as claimed in claim 15, as described above.  Ayyad further teaches the first user and the second user are the same user (see paragraph 0232; provides an example of a reconstructed experience being communicated to the user who generated it).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan, US Patent Application Publication No. 2020/0233485, discloses generating a virtual reality 	environment, reflecting psychological and physiological symptoms.
Orbach, International Publication No. WO 2006/090371, discloses monitoring and modeling a 	user’s physiological and psychological symptoms and behaviors.
Lux et al., Live Biofeedback as a User Interface Design Element: A Review of the Literature, 	discusses computer-based biofeedback, including the use of sharing symptomatic experiences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626